Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 1 of 8 Pageid#: 1225

                                                                                             05/14/2020


                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                       CHARLOTTESVILLE DIVISION

   UNITED STATES OF AMERICA
                                                            CASE NO. 3:18-cr-00030


                             v.                              MEMORANDUM OPINION

   ANTONIO PAREDES PEREZ,
                                                             JUDGE NORMAN K. MOON
                                     Defendant.


        In November 2018, a federal grand jury indicted Defendant Antonio Peredes Perez for

 illegal reentry into the United States, in violation of 8 U.S.C. § 1326(a). Specifically, the

 indictment alleged that “[o]n or about October 16, 2018, within the Western District of Virginia,

 Antonio Paredes Perez, an alien who was removed from the United States on or about March 27,

 2013 and October 23, 2013, was found in the United States without having obtained the express

 consent of the Attorney General of the United States and the Department of Homeland Security to

 reapply for admission into the United States.” Dkt. 18.

        This matter is before the Court on Defendant’s Second Motion to Dismiss the Indictment,

 in which Defendant contends that the indictment alleged a violation of an “unconstitutional status

 offense.” Dkt. 51. The Court considered the motion, the Government’s response, Dkt. 54, and

 Defendant’s reply, Dkt. 62, and oral argument. For the following reasons, the Court will deny

 Defendant’s Second Motion to Dismiss in an accompanying order.

                                            Arguments

        Section 1326, which concerns “reentry of removed aliens,” provides that “any alien who

 (1) has been denied admission, excluded, deported, or removed or has departed the United States


                                                  1
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 2 of 8 Pageid#: 1226




 while an order of exclusion, deportation, or removal is outstanding, and thereafter (2) enters,

 attempts to enter, or is at any time found in, the United States” without authorization, is subject to

 criminal penalties. 8 U.S.C. § 1326(a) (emphasis added).

        Defendant contends that § 1326’s provision forbidding aliens previously removed from

 being “found in” the United States is “an unconstitutional status offense.” Dkt. 51 at 1. Defendant

 argues that being “found in” does not require a volitional act, and rather, depends only on “what

 the authorities do.” Id.; Dkt. 62 at 1–2 (similar). Defendant relies principally on Lambert v.

 California, 355 U.S. 225, 226 (1957), Robinson v. California, 370 U.S. 660 (1962), and the Fourth

 Circuit’s decision in Manning v. Caldwell, 930 F.3d 262 (4th Cir. 2019) (en banc), in support of

 his argument. According to Defendant, these cases collectively “require that a statute based on

 passive conduct have a mens rea of knowledge and involve a volitional act, or a failure to act in

 the face of a known duty to do so. In Defendant’s view, the indictment alleging a violation of

 § 1326 under a ‘found in’ theory has no such requirement.” Dkt. 51 at 3.

        In response, the Government raises several arguments. First, the Government contends that

 the Fourth Circuit has “expressly rejected” Defendant’s argument in United States v. Aranda, 612

 F. App’x 177 (4th Cir. 2015), in which the court rejected the argument that the “found in” offense

 in § 1326 is an “unconstitutional status offense.” Dkt. 54 at 1. The Government asserts that, though

 unpublished, Aranda is consistent with prior published Fourth Circuit authority, namely, United

 States v. Espinoza-Leon, 873 F.2d 743 (4th Cir. 1989). Dkt. 54 at 2. Next, the Government argues

 that “nearly every circuit has agreed that while § 1326 does not expressly state the intent element,”

 that silence is not problematic as “it is a ‘general intent’ crime.” Dkt. 54 at 3–4. The Government

 also contends that Robinson, Lambert, and Manning are distinguishable, because, unlike the laws

 at issue in those cases, “§ 1326 requires that a defendant commit an act: he must re-enter the

                                                   2
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 3 of 8 Pageid#: 1227




 United States after being removed”; it does not “criminalize ‘involuntary conduct.’” Id. at 4–6.

 Lastly, the Government contends that it did not have to allege specific intent, because “[a]ll that

 is necessary is that Paredes Perez entered and remained in the United States voluntarily,” and that

 the facts alleged in the Indictment—that he had been excluded, deported, and removed and that

 he was present in this district without having obtained the consent of the Attorney General,” give

 rise to “a strong inference of voluntariness.” Id. at 6.

        In reply, Defendant notes that § 1326 proscribes three different crimes, “attempted entry,”

 “entry,” and “being found in.” Dkt. 62 at 2. Defendant argues that the first two plainly are

 volitional acts; but “being found in” is not. Defendant further argues that it would make no sense

 to say that a defendant was “knowingly or voluntarily ‘found in’ the United States.” Dkt. 62 at 3.

 Defendant also contends that the Indictment failed to mention “re-entry,” and that the Government

 cannot “read an extra-statutory element of knowing entry into a § 1326 ‘Found In’ crime.” Id. In

 Defendant’s view, if the Government is correct that the crime of “being found in” the United States

 “includes an implied voluntary act of entry,” then the “being found in” crime “completely

 subsumes” the other provisions, violating statutory construction principles. Id. at 4.

                                                Analysis

        The Court concludes that Defendant has not established any constitutional infirmity to the

 crime of being “found in” the United States as set forth in § 1326. In reaching that conclusion, the

 Court is not writing on a clean slate. Numerous courts addressed and rejected arguments similar

 to those Defendant raises here. Indeed, the Eastern District of Virginia recently addressed and

 rejected a nearly identical constitutional challenge to § 1326(a). United States v. Perez-Paz, No.

 3:18-cr-101, 2019 WL 5232614 (E.D. Va. Oct. 16, 2019), appeal docketed, No. 20-4182 (4th Cir.

 Mar. 4, 2020). The Fourth Circuit also found “without merit” the same argument that the “found

                                                    3
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 4 of 8 Pageid#: 1228




 in” offense in § 1326 is an unconstitutional status offense. United States v. Aranda, 612 F. App’x

 177, 178 (4th Cir. 2015). Aranda is not controlling because it is an unpublished opinion and

 addressed the issue on plain error review. Nonetheless, the Court will not lightly disregard Fourth

 Circuit unpublished precedent rejecting the same argument Defendant raises here, especially when

 it is consistent with prior published authority. See Espinoza-Leon, 873 F.2d 743. By contrast, the

 Court is unaware of any case—and Defendant has cited none—which has held that the “found in”

 provision of § 1326 constitutes an unconstitutional status offense.

        Defendant’s argument that the “found in” provision of § 1326 is an “unconstitutional status

 offense” principally relies on Lambert v. California, 355 U.S. 225 (1957). Dkt. 51 at 1–2; Dkt. 62

 at 1–2. Lambert concerned a Los Angeles municipal ordinance making it unlawful for any person

 who had been convicted of a felony to be or remain in the city for over five days without

 registering, and failure to do so was a criminal offense. 355 U.S. at 226–27. Significantly, “[n]o

 element of willfulness [was] by its terms included in the ordinance nor read into it by the California

 court as a condition necessary for a conviction,” and the Court found that the proscribed conduct

 was “wholly passive—mere failure to register.” Id. at 227–28. The Court in Robinson ruled that

 another Los Angeles code that criminalized being addicted to narcotics—though the defendant

 “has never touched any narcotic drug within the State or been guilty of any irregular behavior

 there”—violated the Eighth and Fourteenth Amendments. 370 U.S. at 667. Drawing from these

 authorities, Defendant argues that the “found in” offense in § 1326 similarly “depends at heart on

 what the authorities do, not what the defendant did,” and that like the statute in Lambert, the

 “found in” § 1326 offense “punishes passive conduct.” Dkt. 51 at 1–2; Dkt. 62 at 1–2. The Court

 disagrees.




                                                   4
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 5 of 8 Pageid#: 1229




         Unlike in Lambert, which involved a conviction for wholly “passive conduct,” a “found

 in” conviction under § 1326(a) “clearly requires a volitional act.” Perez-Paz, 2019 WL 5232614,

 at *3. Reentry is “clearly an act committed during the offense of being found in the United States

 because that offense is a continuing violation that commences with the illegal entry.” United States

 v. Mendez-Cruz, 329 F.3d 885, 889 (D.C. Cir. 2003). In other words, “the concept of entry not

 only illuminates but is also embedded in the ‘found in’ offense,” because an alien simply “cannot

 have been found in a place he did not succeed in entering.” United States v. Pacheco-Medina, 212

 F.3d 1162, 1166 (9th Cir. 2000); see also Espinoza-Leon, 873 F.2d at 746 (“a conviction under

 § 1326 requires proof merely of a voluntary act by defendant”); Aranda, 612 F. App’x at 178

 (rejecting defendant’s argument under Robinson that “the ‘found in’ offense in § 1326(a)(2) is an

 unconstitutional status offense because it does not require an ‘actus reus’”); Perez-Paz, 2019 WL

 5232614, at *3 (citing cases holding that “the voluntary act of reentry is logically inferable from

 a defendant alien’s presence in the United States”). Defendant’s “unconstitutional status offense”

 argument therefore does not follow from Lambert, because here Defendant is not being charged

 “because he has the status of being a deported alien,” rather, it is for “re-entering the United States

 without permission and staying here.” United States v. Parga-Rosas, 238 F.3d 1209, 1212 (9th

 Cir. 2001). Lambert cannot bear the weight Defendant attributes to it—indeed, the Fourth Circuit

 cautioned that “Lambert’s reach has been exceedingly limited,” United States v. Mitchell, 209

 F.3d 319, 323 (4th Cir. 2000)—but in any event, in this case, the statute and offense are readily

 distinguishable from Lambert or Robinson.

        Relatedly, Defendant argues that a conviction under § 1326(a) “lacks any sort of mens rea

 or volitional act,” and “a statute based on passive conduct [must] have a mens rea of knowledge

 and involve a volitional act, or failure to act in the face of a known duty.” Dkt. 51 at 3. Again, this

                                                   5
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 6 of 8 Pageid#: 1230




 statute is not is not based on passive conduct, and Defendant otherwise points to no constitutional

 infirmity here. The Fourth Circuit has already held that § 1326 only requires “general intent,” i.e.,

 proof of “a voluntary act by defendant.” Espinoza-Leon, 873 F.2d at 746. Similarly, other courts

 have held that that “the mens rea required under § 1326 is limited,” and that “an alien’s presence

 in the United States gives rise to a natural, common sense inference that his or her presence was

 intentional in the very limited, Section 1326 sense.” United States v. Hernandez-Hernandez, 519

 F.3d 1236, 1240–41 (10th Cir. 2008) (Gorsuch, J.). 1 Section 1326 does not expressly state the

 intent element, but that just means it must be discerned from the text and legislative history. And

 courts looking to those have held that specific intent is not an element of the offense, rather, general

 intent, i.e., a “voluntary act” by Defendant, is all the statute requires. See, e.g., United States v.

 Gonzalez-Chavez, 122 F.3d 15, 17–18 (8th Cir. 1997) (holding that while § 1326 “is silent on the

 issue of criminal intent,” specific intent “is irrelevant to an action under § 1326”; instead, “if a

 defendant voluntarily does the forbidden act [(reenters the United States without express

 permission from the Attorney General)], the law implies the intent”).

         Defendant also argues that “[i]f the government is correct that the crime of Being Found

 In the United States includes an implied voluntary act of entry, then the “Found In” provision in

 § 1326 completely subsumes the § 1326 ‘Entry’ provision,” thus violating the canon of statutory

 interpretation against superfluous language. Dkt. 62 at 4–5. The Court disagrees—no language in

 the statute is rendered superfluous by this interpretation. Section 1326(a) is violated if an alien

 previously removed “enters … the United States” without permission. The statute is also violated



         1
           To be sure, such an “inference can be overcome,” and “while most border crossings are
 surely intentional in the Section 1326 sense,” in some cases, such as victims of human trafficking,
 people would be carried against their will across international boundaries. Hernandez-Hernandez,
 519 F.3d at 1241.
                                                   6
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 7 of 8 Pageid#: 1231




 by an alien previously removed who “is at any time found in … the United States” without

 permission. This statutory text modifies the “found in” provision, and the fact that an alien who is

 “at any time found in” the United States is chargeable is a far from insignificant distinction. Indeed,

 the Fourth Circuit has rejected statute of limitations challenges on the basis that “the ‘found in’

 version of § 1326(a)(2) is a continuing offense,” and “the date on which the immigration agency

 should have discovered the alien is simply irrelevant.” United States v. Uribe-Rios, 558 F.3d 347,

 354 (4th Cir. 2009) (quoting United States v. Gordon, 513 F.3d 659, 665 (7th Cir. 2008), abrogated

 on other grounds by United States v. Bartlett, 567, F.3d 901 (7th Cir. 2009)) (emphasis added);

 see also Gordon, 513 F.3d at 665 (“Being ‘found in’ the United States at any time is a continuing

 offense.”). Simply put, there is no violation of the canon against superfluous language: the statute

 proscribes “entry,” “attempted entry,” and being “at any time found in” the United States without

 permission—each manner of violating the statute targets different circumstances of prohibited

 “reentry of removed aliens,” although undoubtedly there will be overlap. In any event, the fact

 that the “found in” provision sweeps more broadly than the “entry” provision does not violate the

 canon against superfluity. Cf. United States v. Davis, 139 S. Ct. 2319, 2334–35 (2019) (holding

 that the fact that 18 U.S.C. § 924(c)’s residual clause “sweeps more broadly” than the elements

 clause does not violate the superfluity canon).

        Lastly, Defendant argues that if the Court holds that “voluntary reentry” is inherent in the

 “found in” offense, the Court still should dismiss the indictment since it did not allege Defendant’s

 voluntary reentry. Dkt. 51 at 4. But Defendant cites no authority for the argument and the Court

 has found none. Rather, consistent, substantial authority holds that an indictment need not allege

 reentry and that the statutory elements for being “found in” the United States are all that need be

 pleaded: “that the defendant is a deported alien subsequently found in the United States without

                                                   7
Case 3:18-cr-00030-NKM-JCH Document 91 Filed 05/14/20 Page 8 of 8 Pageid#: 1232




 permission suffices.” Parga-Rosas, 238 F.3d at 1213 (also writing, “we have never suggested that

 the crime of ‘entry’ must be charged in order to charge the crime of ‘being found in’”); see also

 United States v. Guzman-Ocampo, 236 F.3d 233, 239 (5th Cir. 2000) (holding indictment for

 “found in” offense that “alleged every statutorily required element of § 1326” was “statutorily

 sufficient”); United States v. Tovias-Marroquin, 218 F.3d 455, 457 (5th Cir. 2000) (rejecting

 argument challenging conviction under § 1326 as an unconstitutional “status offense,” that was

 framed as an attack on the “sufficiency of the indictment rather than the constitutionality of the

 statute”).

           The Court concludes that Defendant was not charged with an unconstitutional status

 offense and there was no defect in the indictment for failing to charge an essential element of the

 offense. Defendant’s Second Motion to Dismiss the Indictment will be denied in an Order to

 follow.

           The Clerk of the Court is hereby directed to send a certified copy of this Memorandum

 Opinion to all counsel of record.
                         14th day of May, 2020.
           ENTERED this ______




                                                 8
